Citation Nr: 1755215	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to July 1969 and from December 1970 to June 1985.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal was processed using the Veterans Benefits Management System (VBMS).

In the December 2012 rating decision, the RO granted service connection for coronary artery disease (CAD).  In the corresponding notice letter, the RO invited the Veteran to submit medical evidence to consider whether an earlier effective date for that disability may be warranted.  The Veteran submitted additional medical evidence in May 2013; however, to date, it does not appear that the agency of original jurisdiction (AOJ) has taken action on that submission.

The Veteran also appears to have submitted a claim for an increased evaluation for CAD and a new service connection claim in the May 2013 submission and a June 2014 submission, respectively (both on standardized forms).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.



FINDING OF FACT

The Veteran's tinnitus manifested in service.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) and Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).

The Veteran has contended that he developed tinnitus during his military service while he was stationed in Vietnam that has been continuous since that time.  See February 2014 substantive appeal (ringing started after head injury while in Vietnam) and June 2014 separate service connection claim (head injury was the result of an explosion).  His service records list his military occupational specialty as artillery gunner and cannon crewmember (13B40), among other specialties, and also show that he served in Vietnam for parts of 1967, 1968, and 1969.  See, e.g., DD 214; July 1969 separation examination report (served past seven months as an artillery gunner) and service treatment records showing treatment in Vietnam.  The RO acknowledged in-service noise exposure in the January 2014 statement of the case.  On review, the Veteran's competent and credible reports of in-service noise exposure are consistent with the circumstances of his service and constitute an in-service event.  See 38 U.S.C.A. § 1154.  In addition, the Veteran has a current diagnosis of tinnitus.  See, e.g., October 2012 VA examination; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).

Regarding the Veteran's statements that his tinnitus has been continuous since starting in service, the Board finds that there is no reason to doubt him other than the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board acknowledges the opinion of the October 2012 VA examiner that the Veteran's tinnitus was less likely than not caused by or a result of his military noise exposure and was at least as likely as not symptom of hearing loss.  However, the Board finds that this opinion is inadequate because the examiner did not discuss the Veteran's reports of continuous symptoms, and as such, affords it limited probative value on the question of etiology.

Based on the foregoing, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


